Exhibit 10.9

 

LOGO [g56774ex9.jpg]  

Grant Acceptance Agreement

 

 

Prudential Financial, Inc.

Executive Stock Option Program

Grant Acceptance Agreement

 

(for executives subject to the reporting requirements under Section 16(a) of the
U.S. Securities Exchange Act of 1934)

 

(Insert Name of Employee)

(Equity Edge Account ID#)

 

February 11, 2003

 

You have been granted Xxx options (each an “option”) to purchase Xxx shares of
Prudential Financial, Inc. common stock (“shares”).

 

Vesting:

 

Xx options on February 11, 2004

Xx options on February 11, 2005

Xx options on February 11, 2006

 

Grant price: $XX.XX per share

Expiration: February 11, 2013

 

(the tenth anniversary of the grant date)

 

See the brochure entitled Executive Stock Option Program (“brochure”) for more
information about this grant. This Agreement and the brochure are subject to the
terms, conditions and restrictions contained in the Prudential Financial, Inc.
Stock Option Plan (“Plan”) document. This is not a substitute for the official
Plan document, which governs the operation of the Plan. Also, this is not a
stock certificate or negotiable instrument.

 

Your eligibility for the Executive Stock Option Program, the benefits provided
by this program and all other terms and conditions of the program and any grant
of stock options will be determined pursuant to and are governed by the
provisions of the Plan document. If there is any discrepancy between the
information in this grant or in the Executive Stock Option Program brochure or
if there is a conflict between information discussed by Prudential Financial,
Inc. (“Prudential”) associates and the actual Plan document, the Plan document,
as interpreted by the plan administrator in its sole discretion, always will
govern.

 

Nothing contained in this grant or the Executive Stock Option Program brochure
is intended to constitute or create a contract of employment nor shall it
constitute or create the right to remain associated with or in the employ of
Prudential for any particular period of time. Employment with Prudential is
employment at will, which means that either you or Prudential may terminate the
employment relationship at any time, with or without cause or notice.

 

These stock options are neither transferrable nor assignable.

 

 

 

 

LOGO [g56774logo.jpg]



--------------------------------------------------------------------------------

1. Exercise Methods

 

Cash Exercise – lets you receive stock, after paying the grant price, applicable
taxes and fees, in cash.

 

Sell to Cover – lets you exercise your options and receive stock after paying
the grant price, applicable taxes and fees, without paying cash out of your
pocket. Please refer to Section 6 for important exercise information.

 

2. Taxes

 

Prudential/your employer shall have the right to deduct and report taxes
(federal, state, local or social insurance taxes) or other obligations required
to be withheld by law on options from any stock or cash payments or
distributions made to you. Prudential/your employer may defer issuance of shares
upon the exercise of any options until such withholding is satisfied. You will
be fully responsible for satisfying your tax responsibility, if any.

 

3. Option Term

 

You will have until February 11, 2013 (the tenth anniversary of the grant date)
to exercise your options, unless your employment ends during the option term.
See the brochure for more information on the Plan terms regarding the effect
termination of employment will have on your options.

 

4. Value of Options

 

Prudential makes no representation as to the value of these options or whether
you will be able to realize any profit out of them.

 

5. Covenant Not to Solicit

 

(a) Restrictions During Employment. You agree that during your employment with
Prudential or any of its direct or indirect subsidiaries (the “Company Group”),
you shall not, other than on behalf of any member of the Company Group, or as
may otherwise be required in connection with the performance of your duties on
behalf of any member of the Company Group, solicit or induce, either directly or
indirectly, or take any action to assist any entity, either directly or
indirectly, in soliciting or inducing any employee of the Company Group (other
than your administrative assistant) to leave the employ of the Company Group
(“Induce Departures”).

 

(b) Post-Employment Restrictions. You agree that for a period of one year after
the termination of your employment with each member of the Company Group for any
reason, you shall not Induce Departures or hire or employ, or assist in the hire
or employment of, either directly or indirectly, any individual (other than your
administrative assistant) whose employment by the Company Group ended within
sixty (60) days preceding that individual’s hire or employment by you or your
successor employer.

 

(c) Restrictions Separable and Divisible. You hereby acknowledge that you
understand the restrictions imposed upon you by Subsections 5(a) and 5(b) of
this Agreement. You and Prudential understand and intend that each such
restriction agreed to by you will be construed as separable and divisible from
every other restriction, and that the unenforceability, in whole or in part, of
any restriction will not affect the enforceability of the remaining restrictions
and that one or more or all of such restrictions may be enforced in whole or in
part as the circumstances warrant. No waiver of any one breach of the
restrictions contained herein will be deemed a waiver of any other breach.

 

(d) Remedies. You agree that the covenants in Subsections 5(a) and 5(b) are
fair, reasonable and necessary and are reasonably required for the protection of
Prudential and any other member of the Company Group. You also agree and
acknowledge that the amount of damages that would derive from the breach of
these covenants is not readily ascertainable and that the covenant contained
herein is a significant portion of the consideration that you are conveying or
have conveyed to Prudential in consideration of the grant of the option
evidenced by this Grant Acceptance Agreement (“Agreement”). Accordingly, you
agree that, in the event that you breach any of the covenants set forth in
Subsections 5(a) and 5(b), (i) all unvested and all vested and unexercised
options granted to you under this Agreement shall be cancelled and (ii) you
shall disgorge to Prudential Prudential Financial, Inc. Common Stock (rounded to
the nearest whole share) equal in value (using the current Fair Market Value of
Prudential Financial, Inc. Common Stock as defined in the Plan, on the date the
letter of notification of breach is dated) to the profit that you realized from
the exercise of any portion of this option occurring (x) in the case of any
breach occurring while you are an employee of the Company Group, within 12
months before the date of such breach or at any time after the date of such
breach or (y) in the case of a breach occurring after the termination of your
employment, within 6 months before the date on which your employment with the
Company Group terminates or at any time after the date of such termination of
employment. For the avoidance of doubt, the profit referred to in the preceding
sentence shall be equal to the sums (determined separately for each exercise of
any portion of the option occurring within the applicable period established
pursuant to such sentence) of (i) (A) the Fair Market Value (as defined in the
Plan) of a share of Common Stock on the date of exercise, in the case of a cash
exercise, or the price at which shares of Common Stock are sold, in the case of
a cashless exercise, minus (B) the per share exercise price of the option, times
(ii) the number of shares of Common Stock acquired upon such exercise of the
option. You shall pay any such amount (in the form of Prudential Financial, Inc.
Common Stock) to Prudential within five (5) business days of the date Prudential
notifies you that a breach of the provisions of this Section 5 has occurred. If
payment is not made within such period, any subsequent payment shall be made
with interest at a rate equal to the prime rate as reported in The Wall Street
Journal (Eastern Edition) on the date on which notice of your breach is sent to
you by Prudential, plus 2 percent. Interest payments shall be made in the form
of cash only. You also acknowledge that, in the event you breach any part of
this Section, the damages to Prudential would be irreparable. Therefore, in
addition to monetary damages and/or reasonable attorney’s fees, Prudential shall
have the right to seek injunctive and/or other equitable relief in any court of
competent jurisdiction to enforce this covenant. Further, you consent to the
issuance of a temporary restraining order to maintain the status quo pending the
outcome of any proceeding.

 

6. Agreement to Retain Shares

 

You agree to retain ownership of 50% of the net shares (after payment of the
applicable exercise price, if any, applicable fees and applicable taxes) of
Common Stock of the Company (“Shares”) acquired upon exercise of any of these
options. You also agree to hold all Shares retained pursuant to the preceding
sentence until the later of (i) one year following the date of acquisition of
such Shares or (ii) the date that you have satisfied the share ownership
guidelines set forth in the letter from Arthur Ryan dated April 4, 2002 (the
“Guidelines”). Once you have satisfied the holding period set forth in the
preceding sentence, you may dispose of any Shares held in excess of the
Guidelines. This agreement to retain shares is applicable to this grant and for
as long as you are an insider for purpose of Section 16(a) of the U.S.
Securities Exchange Act of 1934.

 

7. Governing Law

 

The validity, construction and effect of this Agreement and the Plan shall be
determined in accordance with the laws of the State of New Jersey without regard
to principles of conflict of laws.

 

8. Other Terms

 

Your participation in the Plan is voluntary. The award of these options does not
entitle you to any benefit other than that granted under the Plan.

 

Any benefits granted under the Plan are not deemed compensation under any
Prudential pension plan, welfare plan or any compensation plan or program and
shall not be considered as part of such compensation for purposes of calculating
pension, bonuses, long-service awards, or in the event of severance, redundancy
or resignation.

 

Prudential/your employer will not be responsible if you do not exercise your
options.

 

You understand and accept that the benefits granted under the Plan are entirely
at the discretion of Prudential Financial, Inc., and that Prudential Financial,
Inc. may modify, amend, suspend or terminate the Plan or any and all of the
policies, programs and plans described in this agreement in whole or in part, at
any time, without notice to you or your consent.

 

You understand that you do not have any rights as a stockholder by virtue of the
grant of stock options but only with respect to shares of common stock actually
issued to you in accordance with the terms hereof.

 

I accept the terms of this Agreement, and acknowledge that I understand this
Agreement and the terms of the Plan. I have received a copy of the Executive
Stock Option Program brochure as currently in effect.

 

--------------------------------------------------------------------------------

(Signature)

 

--------------------------------------------------------------------------------

(Print Name)

  (Date)        

 

Please return a signed copy of this Agreement by May 12, 2003, to
Prudential—Stock Options, Attention: Compensation Admin. Team, P.O. Box 4450,
The Woodlands, TX 77387-4450.

 

Code: US/GAA/B/2-03

EMPL-D1089